Sykes, P. J.,
delivered the opinion of the court.
Laura B. Nankin sued the Heralds of Liberty in the circuit court for libel. From a judgment in her favor this appeal is prosecuted.
The facts necessary to an understanding of this opinion are briefly as follows: The appellee for some time had collected monthly, quarterly, semiannual, and annual dues from about two hundred members of this insurance society. For the faithful discharge of these duties she had entered into a bond payable to the appellant association.
Appellant became engaged in- litigation with its state agents, and these agents brought suit against the company by attachment in the chancery court, and Miss Nankin was made a defendant so that the funds in her hands should be paid into court instead of remitted to the home office of the appellant company.
Some time after this attachment suit was brought the appellant sent the two hundred members from whom Miss Nankin collected the following letter:
*701“Dear Member: You are hereby notified to1 pay no further premiums in the Heralds of Liberty to our former collector, Laura B. Rankin, Gulfport, Miss., as it becomes necessary at this time for the future protection of our membership in Mississippi that a change in collectors be made, and we have this day canceled the appointment of Sister Rankin.
“On receipt of this notice, members will please remit all premiums directed to our Northern Department, 4010-12-14 Chestnut St., Philadelphia, ‘until such time as a new collector can be appointed.
“Premiums due on the 1st day of the month to be paid for and must be mailed on or before the last day of the same month. Any premiums mailed after the last day of the month must be accompanied by a health certificate, as per copy herewith inclosed. This is necessary, as your certificate becomes delinquent, but you do not lose your position in class during the ninety days allowed for delinquency. If all arrears are paid upon or before the last day of delinquency or within ninety days from date premium become due, and satisfactory, reinstatement application is furnished, certificates will be restored to good standing without class positions being affected.
■ “Kindly forward your premium receipt book to this office for comparison with our records. Fraternally yours, Heralds of Liberty, Emanuel Barrick, Supreme Recorder.”
It is the contention of the appellee, and it was so held in the lower court, that this letter is libelous per se. No special damages were proven.
That part of, the letter material to this question is as follows:
“You are hereby notified to pay no further premiums in the- Heralds of Liberty to our former collector, Laura B. Rankin, Gulfport, Miss., as it becomes necessary at this time for the future protection of our membership in Mississippi that a change in collectors be made, and we have this day canceled the appointment of Sister Rankin.”
*702Evidently this company wanted its funds remitted directly to headquarters because of this attachment suit- in Mississippi. Its object was to prevent any more of its funds from being held in Mississippi than were already so held.
It will be noted that there is no direct charge nor is there any insinuation in this language that appellee in the past has been dishonest in any way in the conduct of this business. In fact, there is no charge or insinuation that Miss Rankin has not in every way properly conducted her business with this company in the past. This language merely states that “for the future protection of our membership.” The letter does not go into detail as to why this change is necessary for the future protection of the membership.
Prom this language there is nothing which tends to injure the reputation of the appellee or expose her to public hatred, contempt, or ridicule, or degrade her in society, lessen her in public esteem, or lower her in the confidence of the community. Neither is there in this letter any language wjiich imputes that she is unworthy of credit, and which naturally tends to injure her good standing and good name in the community or lower her in the confidence and respect of her neighbors.
Before being actionable per se, this letter must have had the above effect. Wrought Iron Range Co. v. Boltz, 123 Miss. 550, 86 So. 354; Woodville v. Pizatti, 119 Miss. 85, 80 So. 491; Holliday v. Maryland Casualty Co., 115 Miss. 56, 75 So. 764; Moore Stave Co. v. Wells, 111 Miss. 796, 72 So. 228.
The pleadings and proof on behalf of the appellee are predicated exclusively upon a libel per se. No special damages are alleged or proven. Consequently the court in the first instance erred in not sustaining defendant’s demurrer to the counts of the declaration.
Neither under the proof was the plaintiff entitled to recover any damages whatever.
*703A motion for a peremptory instruction was made by the defendant at the conclusion of all the testimony. This motion should have been sustained.
Reversed, and judgment here for the appellant.